Exhibit 10.3

JUNIPER NETWORKS, INC.

2015 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF PERFORMANCE SHARES

Unless otherwise defined herein, the terms defined in the Juniper Networks, Inc.
2015 Equity Incentive Plan (the “Plan”) shall have the same defined meanings in
this Notice of Grant of Performance Shares (the “Notice of Grant”), the
Performance Share Agreement set forth in Exhibit A, the performance vesting
terms set forth in Exhibit B, any special terms and conditions for your country
included in the Country-Specific Appendix attached hereto as Exhibit C (the
“Appendix”) and any other exhibits to these documents (collectively, this
“Agreement”).

Name (“Participant”):                                 «Name»

Effective ([GRANT_DATE]), Juniper Networks, Inc. (the “Company”) hereby grants
you an Award (this “Award”) of Performance Shares, subject to the terms and
conditions of the Plan and this Agreement, as follows:

[Grant ID:]

Maximum number of Performance Shares (            % of total target number):

Total target number:

[Annual target amount:]

Each such Performance Share is equivalent to one Share of Common Stock of the
Company for purposes of determining the number of Shares subject to this Award.
None of the Performance Shares will be issued (nor will you have the rights of a
stockholder with respect to the underlying Shares) until the vesting conditions
described in Exhibit B are satisfied, subject to your remaining a Service
Provider through such applicable vesting dates.

You acknowledge and agree that this Agreement and the vesting schedule for this
Award does not constitute an express or implied promise of continued employment
or engagement as a Service Provider for the vesting period, for any period, or
at all, and shall not interfere with your right or the Company’s or, if
different, your employer’s right to terminate your relationship as a Service
Provider at any time, with or without cause.

Your electronic or written signature below indicates your acceptance of and
agreement with the terms and conditions of this Award, as set forth in this
Agreement, including the exhibits and the Plan, and your acknowledgment that
this Agreement and the Plan constitute your entire agreement with respect to
this Award and may not be modified adversely to your interest except by means of
a writing agreed by the Company and you. [By electronically accepting this
Agreement, you agree to the following: “This electronic contract contains my
electronic signature, which I have executed with the intent to sign this
Agreement.”]



--------------------------------------------------------------------------------

[IN WITNESS WHEREOF, the undersigned have executed this Agreement.]

 

PARTICIPANT JUNIPER NETWORKS, INC.

 

By:

 

Signature Name: Title: Date:

 

Date:

 

 

2



--------------------------------------------------------------------------------

Exhibit A

PERFORMANCE SHARE AGREEMENT

1. Grant. The Company hereby grants to Participant an award of Performance
Shares (“Performance Shares”), as set forth in the Notice of Grant, subject to
all of the terms and conditions in this Agreement, including any special terms
and conditions for your country included in the Country-Specific Appendix
attached hereto and the Plan, which is incorporated herein by reference.

2. Company’s Obligation to Pay. Each Performance Share represents the right to
receive a Share on the vesting date. Unless and until the Performance Shares
vest in the manner set forth in Sections 3 or 4, Participant will have no right
to payment with respect to such Performance Shares. Prior to actual distribution
of Shares pursuant to any vested Performance Shares, such Performance Shares
will represent an unfunded and unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company. Any Performance Shares that
vest in accordance with Sections 3 or 4 will be paid to Participant (or in the
event of Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any obligations for Tax-Related Items (as defined in
Section 8). Subject to the provisions of Sections 4 and 8, vested Performance
Shares will be paid as soon as practicable after vesting, but in each such case
within the period 60 days following the vesting date. In no event will
Participant be permitted, directly or indirectly, to specify the taxable year of
the payment of any Performance Shares payable under this Agreement.

3. Vesting Schedule. Subject to Section 4, to Plan Sections 16 and 17 and to any
other relevant Plan provisions, the Performance Shares awarded by this Agreement
will vest in Participant according to the vesting schedule specified in Exhibit
B to the Notice of Grant.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of any portion of the Performance Shares at any time,
subject to the terms of the Plan. In that case, the Performance Shares will be
vested as of the date and to the extent specified by the Administrator and will
be paid as provided in Section 2 above. The payment of Shares vesting pursuant
to this Section 4 will be paid at a time or in a manner that is exempt from, or
complies with, Code Section 409A.

6. Forfeiture upon Termination as Service Provider. Any Performance Shares that
have not vested as of the time Participant’s termination as a Service Provider
will immediately cease vesting and revert to the Plan following Participant’s
termination, subject to Applicable Laws.

7. Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

3



--------------------------------------------------------------------------------

8. Tax Obligations.

(a) Tax Withholding.

(i) No Shares issuable on a vesting date will be issued to Participant until
satisfactory arrangements (as determined by the Administrator) have been made by
Participant for the payment of income, employment, social insurance, National
Insurance Contributions, payroll tax, fringe benefit tax, payment on account or
other tax-related items related to Participant’s participation in the Plan and
legally applicable to Participant, including, without limitation, in connection
with the grant, vesting and settlement of the Performance Shares, the subsequent
sale of Shares acquired under the Plan and/or the receipt of any dividends on
such Shares (“Tax-Related Items”) that the Administrator determines must be
withheld. If Participant is a non-U.S. employee, the method of payment of
Tax-Related Items may be restricted by the Appendix.

(ii) The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by (A) withholding from proceeds of the sale of Shares
acquired upon the settlement of the Performance Shares through a sale arranged
by the Company (on Participant’s behalf pursuant to this authorization without
further consent), (B) requiring Participant to pay cash, or (C) reducing the
number of Shares otherwise deliverable to Participant; provided that if the
Company permits Participant to pay cash to satisfy Tax-Related Items and
Participant elects to satisfy Tax-Related Items through the payment of cash and
fails to deliver cash on the vesting date, the Company has the right (but not
the obligation) to satisfy such Tax-Related Items by withholding from proceeds
of the sale of Shares acquired upon the settlement of the Performance Shares
through a sale arranged by the Company (on Participant’s behalf pursuant to this
authorization without further consent). The Administrator will have discretion
to determine the method of satisfying Tax-Related Items.

(iii) Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by reducing the number of Shares
otherwise deliverable to Participant, for tax purposes, Participant is deemed to
have been issued the full number of Shares subject to the vested Performance
Shares, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.

(iv) If Participant is subject to taxation in more than one jurisdiction, the
Company and/or, if different, Participant’s employer (the “Employer”) or former
Employer may withhold or account for tax in more than one jurisdiction.

(v) Regardless of any action of the Company or the Employer, Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection

 

4



--------------------------------------------------------------------------------

with any aspect of the Performance Shares; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Performance Shares to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result.

(b) Code Section 409A. This Section 8(b) may not apply if Participant is not a
U.S. taxpayer.

(i) If the vesting of any portion of the Performance Shares is accelerated in
connection with Participant’s termination of status as a Service Provider
(provided that such termination is a “separation from service” within the
meaning of Code Section 409A) and if (x) Participant is a “specified employee”
within the meaning of Code Section 409A at the time of such termination as a
Service Provider and (y) the payment of such accelerated Performance Shares will
result in the imposition of additional tax under Code Section 409A if paid to
Participant on or within the 6-month period following Participant’s termination
as a Service Provider, then the payment of such accelerated Performance Shares
will not be made until the first day after the end of the 6-month period.

(ii) If the termination as a Service Provider is due to death, the delay under
Section 8(b)(i) will not apply. If Participant dies following his or her
termination as a Service Provider, the delay under Section 8(b)(i) will be
disregarded and the Performance Shares will be paid in Shares to Participant’s
estate as soon as practicable following his or her death.

(iii) All payments and benefits under this Performance Share Agreement are
intended to be exempt from, or comply with, the requirements of Code
Section 409A so that none of the Performance Shares or Shares issuable upon the
vesting of Performance Shares will be subject to the additional tax imposed
under Code Section 409A and the Company and Participant intend that any
ambiguities be interpreted so that the Performance Shares are exempt from or
comply with Code Section 409A.

(iv) Each payment under this Agreement is intended to be a separate payment as
described in Treasury Regulations Section 1.409A-2(b)(2).

9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
Shares have been issued and recorded on the records of the Company or its
transfer agents or registrars.

10. Acknowledgements and Agreements. Participant’s acceptance of this Agreement
indicates that:

(a) PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THESE PERFORMANCE
SHARES IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT BEING HIRED
AND GRANTED THESE PERFORMANCE SHARES WILL NOT RESULT IN VESTING.

(b) PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THESE PERFORMANCE SHARES
AND THIS AGREEMENT DO NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL

 

5



--------------------------------------------------------------------------------

NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY
OR, IF DIFFERENT, THE EMPLOYER (OR ENTITY TO WHICH HE OR SHE IS PROVIDING
SERVICES) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.

(c) Participant agrees that this Agreement and its incorporated documents
reflect all agreements on its subject matters and that he or she is not
accepting this Agreement based on any promises, representations, or inducements
other than those reflected in this Agreement.

(d) Participant agrees that delivery of any documents related to the Plan or
Awards under the Plan, including the Plan, this Agreement, the Plan’s prospectus
and any reports of the Company provided generally to the Company’s stockholders,
may be made by electronic delivery. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company. Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to Participant by contacting the Company in writing in accordance
with Section 13. Participant further acknowledges that Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, Participant understands that Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Participant may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address in accordance with Section 13. Finally, Participant understands
that he or she is not required to consent to electronic delivery of documents.

(e) Participant accepts that all good faith decisions or interpretations of the
Administrator regarding the Plan and Awards under the Plan are binding,
conclusive and final.

(f) Participant agrees that the Plan is established voluntarily by the Company,
it is discretionary in nature, and may be amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan.

(g) Participant agrees that the grant of Performance Shares is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Shares, or benefits in lieu of Performance Shares, even if
Performance Shares have been granted in the past.

(h) Participant agrees that all decisions regarding future Awards, if any, will
be at the sole discretion of the Company.

(i) Participant agrees that he or she is voluntarily participating in the Plan.

(j) Participant agrees that the Performance Shares and any Shares acquired under
the Plan are not intended to replace any pension rights or compensation.

(k) Participant agrees that the Performance Shares and Shares acquired under the
Plan and the income and value of same, are not part of normal or expected
compensation for any purpose, including for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments.

 

6



--------------------------------------------------------------------------------

(l) Participant agrees that unless otherwise agreed with the Company, the
Performance Shares and the Shares subject to the Performance Shares, and the
income and value of same, are not granted as consideration for, or in connection
with, the service Participant may provide as a director of a Parent or
Subsidiary;

(m) Participant agrees that the future value of the Shares underlying the
Performance Shares is unknown, indeterminable, and cannot be predicted with
certainty;

(n) Participant agrees that, for purposes of the Performance Shares,
Participant’s engagement as a Service Provider will be considered terminated as
of the date Participant ceases to actively provide services to the Company or
any member of the Company Group (regardless of the reason for such termination
and whether or not the termination is later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is a Service Provider or
the terms of Participant’s engagement agreement, if any).

(o) Participant agrees that any right to vest in the Performance Shares under
the Plan, if any, will terminate as of the date described in the previous
paragraph and will not be extended by any notice period (e.g., Participant’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws (including
common law, if applicable) in the jurisdiction where Participant is a Service
Provider or under Participant’s engagement agreement or employment agreement, if
any, unless Participant is providing bona fide services during such time).

(p) Participant agrees that the Administrator has the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of his or her Performance Shares (including whether Participant may still be
considered to be providing services while on a leave of absence).

(q) Participant agrees that none of the Company, the Employer, or any Parent or
Subsidiary will be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Performance Shares or of any amounts due to Participant pursuant to
the settlement of the Performance Shares or the subsequent sale of any Shares
acquired upon settlement.

(r) Participant has read and agrees to the Data Privacy Provisions of Section 12
of this Agreement.

(s) Participant agrees that no claim or entitlement to compensation or damages
shall arise from forfeiture of the Performance Shares resulting from the
termination of Participant’s status as a Service Provider (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s service agreement, if any), and in consideration of the grant of
the Performance Shares to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against the Company
or any member of the Company Group, waives his or her ability, if any, to bring
any such claim, and releases the Company and all members of the Company Group
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim.

 

7



--------------------------------------------------------------------------------

11. No Advice Regarding Grant. Neither the Company nor any member of the Company
Group is providing any tax, legal or financial advice, and neither the Company
nor any member of the Company Group is making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan. Nothing
stated in this Agreement or the Plan is intended or written to be used, and
cannot be used, for the purpose of avoiding taxpayer or other penalties.

12. Data Privacy.

(a) Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Award materials by and among, as
applicable, the Employer, the Company and any member of the Company Group for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

(b) Participant understands that the Company, the Employer and members of the
Company Group may hold certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, residency, status, job title, any shares of stock or
directorships held in the Company or the Company Group, details of all
Performance Shares or any other entitlement to stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (collectively,
“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.

(c) Participant understands that Data will be transferred to the Company, any
member of the Company Group, or one or more stock plan service providers as may
be selected by the Company from time to time, which is assisting the Company
with the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary

 

8



--------------------------------------------------------------------------------

basis. If Participant does not consent, or if Participant later seeks to revoke
his or her consent, his or her engagement as a Service Provider and career with
the Employer will not be adversely affected; the only consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Participant performance shares or other equity awards or administer or maintain
such awards. Therefore, Participant understands that refusing or withdrawing his
or her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

13. Address for Notices. Any notice to be given under the terms of this
Agreement to the Company will be addressed in care of Attn: Stock
Administration, at Juniper Networks, Inc., 1133 Innovation Way, Sunnyvale,
California 94089; to Participant will be provided to the physical or electronic
mail address maintained for Participant in the Company’s records; or in either
case, at such other address as the Company or the Participant, as the case may
be, may hereafter designate in writing.

14. No Effect on Employment. Participant’s employment with the Company or, if
different, the Employer is not affected by this grant of Performance Shares.
Accordingly, the terms of Participant’s employment with the Company or, if
different, the Employer will be determined from time to time by the Company or,
if different, the Employer and the Company or the Employer will have the right,
which is hereby expressly reserved, to terminate or change the terms of the
employment of Participant at any time for any reason whatsoever, with or without
good cause or notice.

15. Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

16. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

17. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

18. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

 

9



--------------------------------------------------------------------------------

19. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. Neither the Administrator nor any member of the Company
Group will be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan or this Agreement.

20. Appendix. The Performance Shares are subject to any special terms and
conditions for Participant’s country set forth in the Appendix. If Participant
relocates to a country included in the Appendix, the special terms and
conditions for that country will apply to Participant to the extent the Company
determines that applying such terms and conditions is necessary or advisable for
legal or administrative reasons.

21. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

22. Modifications to the Agreement. The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection to these
Performance Shares, or to comply with other Applicable Laws.

23. Notice of Governing Law; Venue. This grant of Performance Shares shall be
governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws. The parties further
agree that any legal action, suit or proceeding arising from or related to this
Agreement shall be instituted exclusively in the courts of California or the
federal courts for the United States for the Northern District of California and
no other courts. The parties consent to the personal jurisdiction of such courts
over them, waive all objections to the contrary, and waive any and all
objections to the exclusive location of legal proceedings in California or the
federal courts for the United States for the Northern District of California
(including, without limitation, any objection based on cost, convenience or
location of relevant persons). The parties further agree that there shall be a
conclusive presumption that this Agreement has a significant, material and
reasonable relationship to the State of California.

24. Insider Trading/Market Abuse Laws. Participant acknowledges that, depending
on his or her country, Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell Shares or rights to Shares (e.g., Performance Shares)

 

10



--------------------------------------------------------------------------------

under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Participant is responsible for ensuring compliance with
any applicable restrictions and is advised to consult his or her personal legal
advisor on this matter.

25. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.

[Remainder of Page Intentionally Blank]

 

11



--------------------------------------------------------------------------------

Exhibit B

PERFORMANCE SHARE VESTING TERMS

<Insert vesting schedule>

 

12



--------------------------------------------------------------------------------

Exhibit C

COUNTRY SPECIFIC APPENDIX

TO PERFORMANCE SHARE AGREEMENT

 

13